DETAILED ACTION
This is the Office action based on the 17235241 application filed April 20, 2021, and in response to applicant’s argument/remark filed on July 26, 2022.  Claims 1 and 3-21 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 Claims 1, 3-7, 10, 12-16, 18-19 and 21 rejected under 35 U.S.C. 103 as obvious over Weimer et al. (U.S. PGPub. No. 20180347035), hereinafter “Weimer”:--Claim 1, 4, 5, 18, 19: Weimer teaches a method for depositing a silicon carbon film, comprisingproviding a substrate in a process chamber ([0004]);flowing a silicon-containing precursor ([0004, 0023, 0047]), such as monosilane or higher silane ([0056]), or alkyl silane wherein the alkyl group may be an alkene or alkyne ([0054]), and a co-reactant, which may be a carbon-containing precursor ([0103]), such as a hydrocarbon ([0004]) containing one or more carbon double bond and/or carbon triple bonds ([0049, 0099]), such as acetylene or ethylene ([0005]), into the chamber:providing a source of hydrogen radicals, such as acetylene and diborane, to the substrate to tune the amount of carbon in the film or to dope the film ([0041]), wherein the hydrogen radicals are formed by supplying hydrogen to a remote plasma source to form high energy hydrogen radicals then relaxing the high energy hydrogen radicals to form hydrogen radicals at ground state ([0036]), wherein the hydrogen radicals at ground state react with the silicon-containing precursor and the co-reactant to thermally form a doped or undoped silicon carbide film having a conformality of at least 90 % (Claim 1, [0033]) while maintaining the substrate at about 250-400°C ([0043]).     It is noted that Weimer does not disclose any plasma formed in the process chamber.  Weimer further teaches that hydrogen radicals at a low energy state may be supplied to the environment adjacent to the substrate, wherein all of the hydrogen radicals may be in a ground state, wherein the hydrogen radicals may be provided in a mixture with helium carrier gas, wherein the concentration of the hydrogen radicals in the mixture may be about 1%  ([0035-0037]).  Weimer teaches to avoid having plasma adjacent to the substrate because it may cause undesirable electrical properties ([0039]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain the environment adjacent to the substrate plasma-free.  --Claims 3, 16: It is noted that an undoped silicon carbide film has a boron concentration less than 20 at. %.     Alternately, Weimer further teaches that the silicon-containing precursor may provide essentially all the mass of the deposited silicon carbide film ([0041]).  Since the silicon-containing precursor may be silane or disilane ([0056]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to deposit a silicon carbide film that has less than 20 at.% boron.--Claims 6, 7:     Weimer further teaches that the hydrogen radicals at ground state interact with the silicon-containing precursor and the carbon-containing precursor to form compounds that do not affect the silicon carbide film, such that the atomic concentration of the silicon or carbon in the film is not changed by more than 5%.  Weimer further teaches that the amount of C-C bond in the silicon carbide film may be less than 2%, or even 0% ([0101]),       Weimer further teaches that “(t)he deposited film will include silicon, carbon, and in some cases oxygen, nitrogen, and/or one or more other elements.  In some embodiments, the atomic concentration of silicon is between about 15% and 45% (or about 25% to 40%), the atomic concentration of carbon is between about 10% and 50%” ([0111]).  It is noted that this overlaps the ranges recited in claims 6 and 7. --Claims 10, 12, 13, 21: Weimer further teaches that the flow rate of  a depositing species, such as the hydrocarbon, may be at least two times greater than the flow rate of the silicon-containing precursor ([0108]) .  This overlaps the range recited in claim 10, 12 and 21.  It is noted that Weimer discloses that the gas flows are result-effective variables; therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to find the gas flows, such as in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 14: Weimer further teaches that a deposition pressure may be about 35 torr ([0044]).--Claim 15: Although Weimer is silent about a stress or surface roughness of the silicon carbide film, since the method of forming the silicon carbide film taught by Weimer is the same as applicant’s, the surface roughness of the film and the film stress must be the same as described in claim 15, as taught by applicant.  According to MPEP 2112.01, II, ““Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.  

Claim 8 rejected under U.S.C. 103 as being unpatentable over Weimer as applied to claim 1  above, and further in view of Moslehi (U.S. Pat. No. 5403434), hereinafter “Moslehi”.--Claim 8: Weimer teaches the invention as above.  Weimer is silent about the process after the deposition of the silicon carbide film.Moslehi teaches that, in conventional practice, at the end of a deposition step, gas flows are shut off and the process chamber is pumped down (Col. 2, Lines 42-48).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to halt delivery of the silicon-containing gas and pump down the process chamber at the end of the deposition of the silicon carbide film.  It is noted that pumping down the chamber would reduce the chamber pressure.

 Claims 1, 3-7, 10-16, 18-19 and 21 rejected under 35 U.S.C. 103 as obvious over Varadarajan et al. (U.S. PGPub. No. 20170365462), hereinafter “Varadarajan”:--Claim 1, 2, 13, 19: Varadarajan teaches a method for depositing a silicon carbon film, comprisingproviding a substrate in a process chamber ([0004]);flowing a silicon-containing precursor ([0046- 0047]), such as monosilane or higher silane ([0054]), or alkyl silane wherein the alkyl group may be an alkene or alkyne ([0047]), and a co-reactant, such as acetylene or ethylene ([0041]), into the chamber;providing a source of hydrogen radicals, such as acetylene and diborane, to the substrate to tune the amount of carbon in the film or to dope the film ([0041]); andthermally forming the silicon carbon film ([0033])         Varadarajan teaches the invention as above.  Varadarajan further teaches that hydrogen radicals at a low energy state may be supplied to the environment adjacent to the substrate, wherein all of the hydrogen radicals may be in a ground state, wherein the hydrogen radicals may be provided in a mixture with helium carrier gas, wherein the concentration of the hydrogen radicals in the mixture may be about 1%  ([0035-0037]).  Varadarajan teaches to avoid having plasma adjacent to the substrate because it may cause undesirable electrical properties ([0039]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain the environment adjacent to the substrate plasma-free.  --Claims 3, 16: Varadarajan further teaches that the silicon-containing precursor may provide essentially all the mass of the deposited silicon carbide film ([0041]).  Since the silicon-containing precursor may be silane or disilane ([0054]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to deposit a silicon carbide film that has less than 20 at.% boron.--Claim 4: Varadarajan further teaches that the silicon carbide film has a conformality at least 90% ([0060]). --Claims 5, 18: Varadarajan further teaches that the deposition temperature may be about 250-400°C ([0043]).--Claims 6, 7: Varadarajan further teaches that “(t) The deposited film will include silicon, oxygen, and carbon.  In some embodiments, the atomic concentration of silicon is between about 15% and 45%, the atomic concentration of oxygen is between about 10% and 40%, and the atomic concentration of carbon is between about 30% and 60%” ([0058]).  It is noted that this overlaps the ranges recited in claims 6 and 7.--Claims 10, 12, 21: Varadarajan further teaches that the flow rate of gases can be adjusted as necessary by a controller ([0077, 0081]) .  Therefore, the gas flows are result-effective variables, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal gas flows, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 11: Varadarajan further teaches to etch the silicon carbide film by using a O2/N2 plasma (Fig. 5A)--Claim 14: Varadarajan further teaches that a deposition pressure may be about 35 torr ([0044]). --Claim 15: Although Varadarajan is silent about a stress or surface roughness of the silicon carbide film, since the method of forming the silicon carbide film taught by Varadarajan is the same as applicant’s, the surface roughness of the film and the film stress must be the same as described in claim 15, as taught by applicant.  According to MPEP 2112.01, II, ““Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.  
 Claim 8 rejected under U.S.C. 103 as being unpatentable over Varadarajan as applied to claims 1 and 12 above, and further in view of Moslehi.--Claim 8: Varadarajan teaches the invention as above.  Varadarajan is silent about the process after the deposition of the silicon carbide film.Moslehi teaches that, in conventional practice, at the end of a deposition step, gas flows are shut off and the process chamber is pumped down (Col. 2, Lines 42-48).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to halt delivery of the silicon-containing gas and pump down the process chamber at the end of the deposition of the silicon carbide film.  It is noted that pumping down the chamber would reduce the chamber pressure.
 Allowable Subject Matter
Claims 9, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 9, 17 and 20, none of the cited prior arts teaches the feature  “maintaining delivery of the carbon-containing precursor while reducing the  pressure within the semiconductor processing chamber“ in the context of each of these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Weimer fails to teach the feature “the processing region of the semiconductor processing chamber is maintained plasma-free while forming the silicon-and-carbon-containing layer on the substrate” because Weimer teaches forming ions in the process region in paragraph 0039, this argument is not persuasive.  In paragraph 0039, Weimer discloses “In some embodiments, the concentration of ions in the region adjacent the film is no greater than about 107/cm3. The presence of substantial amounts of ions or high energy radicals may tend to break Si—O, Si—N, and Si—C bonds, which can produce films with undesirable electrical properties (e.g., high dielectric constants and/or low breakdown voltages) and poor conformality” (emphases added).  Thus Weimer clearly teaches against forming ions or high energy radicals in the processing region.     Weimer further teaches in paragraph 0035 that “In some embodiments, all, or substantially all, or a substantial fraction of the hydrogen atom radicals can be in the ground state”.  Thus ions would not be formed because all radicals are in ground state.     A prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979). In this instance, that a single example/embodiment describes ranges that fall outside the claimed ranges is not sufficient to overcome the prima facie case of obviousness set forth by the Examiner.--Regarding Applicant’s argument that Weimer fails to teach the claimed ratio of 10:1 recited in claim 12, this argument is not persuasive.  First, Weimer teaches that the flow rate of  a depositing species, such as the hydrocarbon, may be at least two times greater than the flow rate of the silicon-containing precursor ([0108]) .  This overlaps the range recited in claim 10, 12 and 21.  Secondly, it is noted that Weimer discloses that the gas flows are result-effective variables; therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to find the gas flows, such as in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Regarding Applicant’s argument that Weimer fails to teach flowing two co-reactants, this argument is not persuasive.  In paragraph 0041 Weimer clearly teaches that the co-reactant may be selected from a list of co-reactants “and combination thereof”.  Thus it is obvious that one of ordinary skill in the art would use a combination of the co-reactants in routine experimentations.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713